DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/12/2021.	
3.	Claims 1-2, 6-11, 21-35 are pending. Claims 1-2, 6-11, 21, 25-26 are under examination on the merits.  Claims 1-2, 22, 33 are amended. Claims 2-5,12-20 are previously cancelled. Claims 22-24, 27-35 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive, thus claims 1-2, 6-11, 21, 25-26 stand rejected as set forth in Office action dated 01/26/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 6-11, 21, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand et al. (WO 2011/154103A1 A1, hereinafter “Farrand”) in view of Houet al.(US Pat. No. 5,573,711, hereinafter “Hou”). 

	Regarding claim 1: Farrand teaches a process for the preparation of colored or black particles consisting of a dye dispersed in a non-polar solvent (Page 1, lines 3-5), the process comprising the following steps: a') forming a reverse emulsion consisting of a non-polymeric dye 
However, Hou teaches a dielectric suspension for use in an electrophoretic image display, electrostatic printing or the like (Col. 1, lines 24-30; Col. 3, lines 1-10), comprising a suspension medium including a dense fluorinated solvent (Col. 3, lines 11-17), and a less dense hydrocarbon solvent (Col. 3, lines 18-30), a plurality of pigment particles dispersed in the suspension medium, a fluid dye dissolved in the suspension medium for providing a contrast with the pigment particles, and a fluorinated surfactant adsorbed on the pigment particles for preventing the pigment particles from agglomerating (Col. 3, lines 37-43) with benefit of providing a combination of a dense fluorinated solvent along with a less dense hydrocarbon liquid, produce a stronger solvent system which is suitable for making dielectric fluid suspensions for Electrophoretic image displays (EPIDs) and similar devices, since liquids that are completely fluorinated are dense and colorless, and have the tendency to be relatively inert (Col. 2, lines 32-38), and furthermore to provide an environmentally acceptable dielectric suspension composition comprising a fluorinated solvent medium which exhibits excellent optical contrast, high electrophoretic speed, long operating lifetime, and good suspension stability in an EPID or other like device (Col. 2, lines 59-64). 
In an analogous art of the process for the preparation of polymer particles for use in electrophoretic devices, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the non-polar solvent or solvents and surfactant by Farrand, so as to include the non-polar 
It is noted that the term “optionally” excluded an ingredient such as at least one light stabilizer in claimed process.  

Regarding claim 2: Farrand teaches the process (Page 1, lines 3-5), wherein the forming of the reverse emulsion of step a') is prepared by: a'1) forming a polar phase by mixing the dye, optionally at least one light stabilizer, and  the at least one polar solvent (Page 30, lines 13-16), a'2) forming a non-polar phase by mixing the at least one non-polar perfluorinated solvent and the fluorinated surfactant (Page 30, lines 16-17), a'3) combining the polar phase and the non-polar phase (Page 30, lines 17-18), and a'4) homogenizing the combined phases to form the reverse emulsion (Page 30, lines 18-19).

Regarding claim 6: Farrand teaches the process (Page 1, lines 3-5), wherein the non-polar solvent used in step a’) is a perfluorinated hydrocarbon having a refractive index of ≤ 1.3, a dielectric constant ≤ 10, and a boiling point > 80 °C (Page 12, lines 25-31). 

Regarding claim 7: Farrand teaches the process (Page 1, lines 3-5), wherein the polar solvent used in step a’) is selected from  the group consisting of water, low molecular weight alcohols, methyl ethyl ketone, acetonitrile, DMSO, DMF or mixtures thereof (Page 17, lines 3-10;  Page 31, lines 7-10). 

Regarding claim 8: Farrand teaches the process (Page 1, lines 3-5), wherein the reverse emulsion comprises perfluoro(tributylamine) or dodecane as non-polar phase (Page 17, lines 12-17; Page 31, lines 9-12), and a polar phase comprising water, ethanol, methanol, industrial methylated spirits or mixtures thereof  (Page 17, lines 12-17; Page 31, lines 4-7). 

Regarding claim 9: Farrand teaches the process (Page 1, lines 3-5), further comprising c) concentrating the non-polar solvent or solvents (Page 21, lines 24-25).

Regarding claim 10: Farrand teaches the process (Page 1, lines 3-5),  further comprising step c') removing the non-polar solvent or solvents (Page 21, lines 24-25).

	Regarding claim 11: Farrand teaches a dispersion prepared by the recited process (Page 3, lines 18-22; Page 20, lines 14-15). 

	Regarding claim 21: Farrand teaches a dispersion comprising colored or black particles prepared  by the recited process (Page 7, lines 5-12).

	Regarding claim 25: Farrand teaches a mono, bi or polychromal electrophoretic device comprising the dispersion (Page 19, lines 24-26; Page 32, lines 1-2). 

Regarding claim 26: Farrand teaches a total Internal Reflection (TER) type device comprising the dispersion (Page 1, 6-13; Page 19, lines 24-26; Page 32, lines 1-2). 

Response to Arguments
8.	Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive,
In response to Applicant’s argument that Farrand describes a process for the preparation of colored polymer particles and discloses polymerizable dyes and pre-polymerized dyes, thus the particles comprise a polymer component.
The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Farrand  teaches a process for the preparation of coloured polymer particles comprising the steps of a) forming a reverse emulsion comprising optionally at least one polymer, at least one, optionally prepolymerised dye, at least one polar solvent, at least one non-polar solvent, and at least one surfactant (Page 2, lines 13-17). Farrand  teaches the dye may optionally contain a polymerisable group (Page 5, lines 26) such as non-polymerisable dyes which are commercially available from Sigma-Aldrich, have suitable 

In response to Applicant’s argument that Farrand does not suggest the non-polar fluorinated solvent or solvents, and a fluorinated surfactant. 
The Examiner respectfully disagrees. Farrand teaches a process for the preparation of coloured or black particles dispersed in a non-polar solvent (Page 1, lines 3-5), the process comprising the following steps: a') forming a reverse emulsion consisting of a non-polymeric dye
selected from the group consisting of Acid Red 37, Acid Black 52, Acid Black 107, Acid Black 132, Acid Black 172, Direct Black 19 (Page 11, lines 22-37 to  Page 12, lines 1-18), at least one polar solvent, at least one non-polar solvent, optionally at least one light stabilizer, and at least one surfactant (Page 30, lines 4-9), b) removing the polar solvent or solvents by evaporative methods, wherein the non-polar solvent or solvents are not removed (Page 30, lines 10-11). Farrand does not expressly teach the non-polar fluorinated solvent or solvents, and at least one fluorinated surfactant. 
However, Hou teaches  a dielectric suspension for use in an electrophoretic image display, electrostatic printing or the like (Col. 1, lines 24-30; Col. 3, lines 1-10), comprising a suspension medium including a dense fluorinated solvent (Col. 3, lines 11-17), and a less dense hydrocarbon solvent (Col. 3, lines 18-30), a plurality of pigment particles dispersed in the suspension medium, a fluid dye dissolved in the suspension medium for providing a contrast with the pigment particles, and a fluorinated surfactant adsorbed on the pigment particles for preventing the pigment particles from agglomerating (Col. 3, lines 37-43) with benefit of providing a combination of a dense fluorinated solvent along with a less dense hydrocarbon liquid, produce a stronger solvent system which is suitable for making dielectric fluid suspensions for Electrophoretic image displays (EPIDs) and similar devices, since liquids that are completely fluorinated are dense and colorless, and have the tendency to be relatively inert 
It is noted that the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). It appears that  Hou’s disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to replace Farrand‘s non-polar solvent with Hou‘s non-polar fluorinated solvent. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418(2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 

Turning to Applicant’s last argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of Examples 16-24 or 25-33 of  the Specification, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention process (i.e., the process for the preparation of black polymer particles dispersed in at least one non-polar solvent) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/30/2021